Hammond, J.
The defendant’s officers, believing that a crime had been committed, sent to the police headquarters for a police inspector. In compliance with the request, Glidden, an inspector, came to the office of the defendant, whose officers stated to him the facts so far as material. There is no evidence which would warrant a finding that they said to him anything which was false, or concealed from him any material fact which was true, or that they directed the officer to begin a prosecution. Everything was left to him. They expected, and so did he, that he would make further investigation ; that if in the end he determined that the case should be prosecuted, he would act accordingly ; and that in all this he would act not as the agent and in behalf of the company, but as a public officer, charged with the duty of detecting crime and of prosecuting according to law *274those accused of it. It is true that the officer testified, that he had prosecuted quite a number of cases before for the defendant, but the language, taken in connection with the context, cannot be fairly interpreted to mean that he in those cases acted as the agent of the company or in any way under its direction or influence.
The officer in the end was to act upon his own judgment in this case. He did act upon it; therefore the complaint was not made by him as the agent of the company, and the defendant cannot be held upon the ground that it made the complaint. Nor is the connection of the defendant with the case in any way such as to show that it can be held responsible for the decision of the officer. It is true that they gave him information upon which he relied and by which he may be presumed to have been influenced in his conclusion to prosecute, but that is not of itself sufficient. The principles governing the rights and liabilities of the parties to an action for malicious prosecution are the result of a compromise between the right of the individual to be free from arrest or prosecution upon a charge of which he is innocent and the right of the community to be protected from crime. And one of these principles is that if a person discloses fairly and truthfully to the officer, whose duty it is to detect crime, all matters within his' knowledge which, as a man of ordinary intelligence, he is bound to suppose would have a material bearing upon the question of the innocence or guilt of the person suspected, and leaves it to the officer to act entirely upon his own judgment and responsibility as a public officerj as to whether or not there shall be a criminal prosecution, and does no more, he cannot be held answerable in an action for malicious prosecution, even if the officer comes to the wrong conclusion and prosecutes when he ought not to do so. Such a person does no more than his duty; and to hold him answerable in an action for malicious prosecution for the result of the mistake or misconduct of the officer would be to make the division line of compromise between the right of the individual to his liberty and the right of the public to protection trench too far upon the domain of the latter. Monaghan v. Cox, 155 Mass. 487. Smith v. Austin, 49 Mich. 286. Lark v. Bande, 4 Mo. App. 186. See also Dixon v. New England Railroad, ante, 242. Nor does it make any difference that a person does this in many cases.
*275Tested by this principle, the plaintiff failed to make out a case, and a verdict was rightly ordered for the defendant.
We see no error in the exclusion of evidence. The offence for which the plaintiff was tried, and of which she was acquitted, was that she, being in possession of personal property, to wit, two earrings received upon a certain written and conditional contract of sale, with intent to defraud, sold and conveyed the same to the defendant. There was no question that she did pawn the earrings thus held by her to the defendant, and received from it the sum of $80 ; and that in that transaction she in substance represented herself and was understood by the defendant to be, the owner of the earrings, and that the loan was made upon them and upon nothing else, and all parties knew this. Such a transaction was a fraud both upon the defendant and Ginsberg the real owner of the earrings, and upon the question of the plaintiff’s guilt we think the facts that the defendant held property of hers more than sufficient to cover all loans which they had made to her and which they had a right to take under the various contracts with her, and that the defendant did not investigate and report to the officer the state of the general account between it and her, were immaterial. They had no bearing whatever upon the nature of the transaction about the earrings, which was the only thing the defendant’s officers were submitting to the police inspector. The offer of the plaintiff to pay the defendant was made after her discharge, and therefore was of no consequence. And we do not see how the defendant could be held answerable for not informing the officer that the plaintiff gave to Ginsberg the pawn ticket and that she had no intention of committing a fraud, because neither of such facts was known to the defendant at the time it called in the officer. The circumstances occurring" at the time of the arrest affected only the question of damages, and, there being no liability, evidence as to them becomes of course immaterial.
The result is that there appears no error in the rulings as to evidence, and that there is no ground upon which the defendant can be held answerable to the plaintiff for the prosecution of which she complains.

Exceptions overruled.